COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  David Edward Saucedo, II and Mariana           §               No. 08-22-00047-CV
  Terrazas Saucedo, Individually and on
  Behalf of I. S., a Minor Child,                §                 Appeal from the

                        Appellants,              §               243rd District Court

  v.                                             §             of El Paso County, Texas

  El Paso Children's Hospital Corporation,       §             (TC# 2020-DCV-2549)
  Dr. Roberto Canales, M.D., and Dr.
  Rodolfo Fierro-Stevens, M.D.,                  §

                         Appellees.              §

                                             §
                                           ORDER

       The Court has considered the Appellants’ motion to consolidate parallel and related

mandamus and appeal proceedings, and concludes the motion should be GRANTED. The above

styled and numbered cause shall be consolidated with cause number 08-22-00089-CV, styled In

Re: David Edward Saucedo, II and Mariana Terrazas Saucedo, Individually and on Behalf of I. S.,

a Minor Child, for purposes of oral argument and issuing one opinion to address all the issues.

       IT IS SO ORDERED this 24th day of August, 2022.

                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.